In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered September 22, 1988, which denied his motion to be relieved of sanctions imposed upon him by an order of the same court (Ruskin, J.), dated October 19, 1982, and to vacate the plaintiffs note of issue and certificate of readiness.
Ordered that the order is affirmed, with costs.
A review of the defendant’s conduct in this action reveals a history of contumacious behavior on his part. For a period of almost three years the defendant failed to supply a net worth statement, submit to an examination before trial or produce certain documents, despite several court orders directing him to do so. The defendant was ultimately arrested and jailed for contempt of court for his refusal to comply with discovery requests. We therefore agree with Justice Nastasi that the defendant, notwithstanding his subsequent actions, should not be relieved of the sanctions imposed upon him by Justice Ruskin in the order dated October 19, 1982. Mollen, P. J., Spatt, Sullivan and Rosenblatt, JJ., concur.